Citation Nr: 0400224	
Decision Date: 01/06/04    Archive Date: 01/21/04

DOCKET NO.  03-02 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for colon cancer as a 
result of exposure to ionizing radiation, chemicals, and/or 
Agent Orange.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from June 1961 to August 1981.   

As discussed in the following portion of this decision, this 
appeal is being REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.



REMAND

Prior to the filing of the appellant's claim on appeal, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), which substantially modified the 
circumstances under which the Department of Veterans Affairs 
(VA)'s duty to notify and assist claimants applies, and how 
that duty is to be discharged.  See Public Law No. 106-175 
(2000) (now codified at 38 U.S.C. § 5100-5103A, 5106-7 (West 
2002)).

In a letter dated in October 2002, the regional office (RO) 
informed the veteran of the type of evidence that was needed 
to substantiate his claim for service connection for colon 
cancer as a result of exposure to ionizing radiation and 
environmental hazards, and the relative obligations of the 
veteran and VA in developing that evidence.  See Quartuccio 
v. Prinicipi, 16 Vet. App. 183, 187 (2002).  However, this 
notice did not clearly state what steps VA would take in 
developing evidence to substantiate the veteran's claim.  

38 C.F.R. § 3.309(d) provides service connection for specific 
diseases for radiation-exposed veterans as a result of onsite 
participation in a radiation-risk activity, and the term 
onsite participation means presence at the test site during 
the official operational period of an atmospheric nuclear 
test, or performance of official military duties in 
connection with ships, aircraft or other equipment used in 
direct support of the nuclear test.  See 38 C.F.R. 
§ 3.309(d)(3)(iv)(A) (2003).  Therefore, since the veteran's 
colon cancer is one of the enumerated diseases, and as the 
veteran may have painted and did other maintenance on 
aircraft and other equipment while stationed at Kirtland Air 
Force Base, New Mexico between June 1961 and December 1963, 
that may have been used in connection with atmospheric tests 
such as Operation DOMINIC I over the period of April 25, 1962 
to December 31, 1962, or Operation DOMINIC II/PLOWSHARE from 
July 6, 1962 to August 15, 1962, the Board finds that this 
matter should be submitted to the Defense Threat Reduction 
Agency (DTRA) to confirm whether the veteran performed 
official military duties in connection with aircraft or other 
equipment used in direct support of any nuclear tests as 
indicated above.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that any notification and 
development action required by the VCAA 
and its implementing regulations, court 
decisions, and VA directives is 
completed.  

2.  The Defense Threat Reduction Agency 
(DTRA) should be contacted to confirm 
whether the veteran performed official 
military duties in connection with 
aircraft or other equipment used in 
direct support of any radiation testing 
as part of Operation DOMINIC I over the 
period of April 25, 1962 to December 31, 
1962, Operation DOMINIC II/PLOWSHARE from 
July 6, 1962 to August 15, 1962. 

3.  If the claim cannot be granted 
pursuant to either 38 C.F.R. § 3.309(d) 
or other regulation addressing radiation 
exposure, the veteran should be afforded 
an appropriate VA examination to 
determine whether the veteran's colon 
cancer is related to service or to a 
period of one year following service, to 
include consideration of whether such 
disorder resulted from exposure to 
radiation, chemicals, and/or Agent Orange 
during service.  The claims folder and a 
copy of this remand must be made 
available to and reviewed by the VA 
examiner prior to the completion of the 
examination report.  The examiner should 
be requested to state whether it is at 
least as likely as not that colon cancer 
is related to service including exposure 
to radiation, chemicals, and/or Agent 
Orange during service.  

4.  After pursuing any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should readjudicate the claim.  If any 
benefit sought on appeal remains denied, 
the appellant and his representative 
should be provided a supplemental 
statement of the case and given the 
opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (previously known as the United States Court of 
Veterans Appeals prior to March 1, 1999, hereafter "the 
Court") for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In addition, 
Veterans' Benefits Administration (VBA)'s Adjudication 
Procedure Manual, M21-1, Part IV, directs the ROs to provide 
expeditious
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




